On March 20, 2006, the defendant was sentenced to Twenty (20) years in the Montana State Prison, to run concurrently with the first twenty (20) years on the Lewis and Clark County cause for violation of the conditions of a deferred sentence for the offense of Burglary, a felony. The court requested that the Defendant be considered for the Boot Camp Program after serving one year (including credit for time served) and that with the completion of Boot Camp, the remainder of the sentence will be suspended.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Robert Henry. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to twenty (20) years in the Montana State Prison, with ten (10) years suspended. This sentence shall run concurrently with Lewis and Clark County Cause Number BDC-2005-303. The Defendant shall be considered for the Boot Camp Program after serving one year (including credit for time served) and that with the completion of Boot Camp, the remainder of the sentence will be suspended. The terms and conditions shall remain as originally imposed.
Hon. Ted L. Mizner, District Court Judge.